Case 6:15-cv-00222-MJJ-CBW Document 95 Filed 11/14/19 Page 1 of 3 PageID #: 2874




                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION
  ALONDA GOBERT, et. al, Individually         §    CIVIL ACTION NO. 6:15-222
  and on behalf of others similarly situated, §
              Plaintiff.                      §
                                              §    DISTRICT JUDGE
                                              §    MICHAEL J. JUNEAU
  vs.                                         §
                                              §
  ALL STATE INSURANCE COMPANY, §                   MAGISTRATE JUDGE
                Defendant.                    §    CAROL B. WHITEHURST


                           NOTICE OF SUPPLEMENTAL AUTHORITY


          Plaintiff Alonda Gobert, individually and on behalf of others similarly situated, respectfully

  submits this Notice of Supplementary Authority to inform the Court of the decision by the

  Louisiana Third Circuit Court of Appeals in Gautreaux v. Farm Bureau, 19-0017, (Oct. 2, 2019),

  attached hereto. The Third Circuit’s decision, which arises from a class action lawsuit asserting

  virtually identical claims to this lawsuit, affirmed the trial court’s certification of the Plaintiff class.

  This decision provides additional persuasive authority in support of the Plaintiff’s Amended

  Motion for Class Certification, Dkt. No. 70.

           In Gautreaux, the Louisiana Third Circuit upheld the trial court’s certification of a class

  action on behalf of:

          All persons insured by Louisiana Farm Bureau Insurance Company who have made a claim
          for first party total loss, which claim Farm Bureau Insurance Company evaluated using
          Mitchell Work Center Total Loss, from July 1, 2013 to the present date [date of class action
          notice].

  The Mitchell Work Center Total Loss (“WCTL”) system at issue in Gautreaux is a similar product

  to the Audatex Autosource systems at issue in this lawsuit, and the Plaintiffs’ factual allegations

  regarding its use by an insurer is identical.
Case 6:15-cv-00222-MJJ-CBW Document 95 Filed 11/14/19 Page 2 of 3 PageID #: 2875



          In examining the commonality requirement of class certification, the Third Circuit found

  that the answer to the central question of whether Farm Bureau’s use of Mitchell WCTL violated

  La. R.S. 22:1892 and 22:1973 “will apply to all claimants, and as such, this issue is appropriate

  for class certification.”

          When the Third Circuit examined the predominance requirement of class certification

  under Louisiana law (La. C.C.P. Art. 591(B)), it found that “if Plaintiffs prevail on the common

  question of whether La. R.S. 22:1892 and/or 22:1982 was violated … then individual issues of

  entitlement to and the amount of damages can be resolved by reference to objective claims data

  available for every class member.” On the question of assessing statutory penalties on a class-wide

  basis, the court noted that “Neither La.R.S. 22:1892(B)(5) nor 22:1973 include actual damages as

  an element of violation. We agree that the question could be presented to the trial court once and

  could then be answered and applied across the board to the class.”

          Per the above citations, the decision of the Louisiana Third Circuit in Gautreaux v. Farm

  Bureau provides additional persuasive authority in support of the Plaintiff’s Amended Motion for

  Class Certification.

  Dated: November 14, 2019                     RESPECTFULLY SUBMITTED,


                                               THE MURRAY LAW FIRM

                                               /s/ Stephen B. Murray, Jr.
                                               Stephen B. Murray, Jr. (Bar Roll No. 23877)
                                               Stephen B. Murray, Sr. (Bar Roll No. 9858)
                                               Arthur M. Murray (Bar Roll No. 27694)
                                               650 Poydras Street, Suite 2150
                                               New Orleans, LA 70130
                                               (504) 525-8100

                                               KENNETH D. ST. PÉ, APLC
                                               Kenneth D. St. Pé (Bar Roll No. 22638)
                                               311 W. University Ave., Suite A
Case 6:15-cv-00222-MJJ-CBW Document 95 Filed 11/14/19 Page 3 of 3 PageID #: 2876



                                               Lafayette, LA 70506
                                               (337) 534-4043


                                               LAW OFFICES OF KENNETH W. DEJEAN
                                               Kenneth W. DeJean (Bar Roll No. 4817)
                                               Post Office Box 4325
                                               Lafayette, LA 70502-4325
                                               (337) 235-5294

                                               WHALEY LAW FIRM
                                               John Randall Whaley (Bar Roll No. 25930)
                                               6700 Jefferson Highway
                                               Building 12, Suite A
                                               Baton Rouge, LA 70806
                                               Phone: 225-302-8810

                                  CERTIFICATE OF SERVICE

         I certify that on November 14, 2019, a copy of the above Notice was filed electronically

  with the Clerk of Court for the Western District of Louisiana using the Court’s CM/ECF system.

  A copy of this Motion was contemporaneously served on counsel for all parties by electronic

  means and notice of this filing will be sent to all parties by operation of the Court’s electronic

  filing system.

                                         /s/ Stephen B. Murray, Jr.
